Because the opinion of the majority of the court follows the recent decision of the Supreme Court of the United States in Gelfert v. National. City Bank, 313 U.S. 221, 85 L. Ed. 806, 133 A. L. R. 1467, without independent study, and because I think there is a fundamental error involved in the view adopted, I feel compelled to state my reasons for dissenting.
Herein, as the highest court of the state, we are required to construe and apply section 15 of art. II of our State Constitution, providing ". . . nor any law impairing the obligation of contracts, shall ever be passed." I think the act under consideration clearly violates this constitutional provision. Our duty in construing the provisions of our Constitution and our laws is as sacred and binding upon us as is the duty of the members of the Supreme Court of the United States in construing the provisions of the Federal Constitution.
Prior to the adoption of the act under consideration the contracting parties to a mortgage in Oklahoma could permit the foreclosure proceedings to follow our statutes relating to execution on judgment generally, in which instance appraisers were appointed to view the property and estimate its reasonable market value, after which the property was required by law to sell for at least two-thirds the appraised value; or they could, by the adoption of the words "appraisement waived" or other appropriate words, as was done in this case, waive appraisement, in return for which the maker of the mortgage received a six months stay of execution. In either instance the adequacy of the sale price had to meet the standards adopted and *Page 314 
faction of the money judgment, and tioned, (5) the right to have the sale satisfy the money judgment, the sale (4) the right to have the sale confirmed to be with or without appraisement, price so realized applied to the satis- (6) if the sum realized was insufficient judgment ordering the land sold to upon the equitable principle above men- applied by this court with respect to the equitable sufficiency thereof, and until the passage of this act, that law governed. To summarize the effect of what has been said it should be noted that at the time the note and mortgage involved were given, the holder could sue for nonpayment and was entitled (1) to a money judgment equal to what was found to be due on the debt, (2) to a judgment establishing the existence and priority of the lien, (3) a to satisfy the money judgment, then the right of additional process suited to the case.
It can be seen that the amendment under consideration leaves the holder Of this note and mortgage with steps (2), (3), and (5) unaffected, and step (4) probably affected. It is obvious that his rights as steps (1) and (6) are definitely abridged. In the majority opinion the argument made by Hill is adopted that there is, implicit in the amendment under consideration the theory that the money judgment is at best temporary in amount and that amount eventually to be recovered by the mortgage holder is superseded by later orders of the court upon extraneous considerations. Step (6) has been completely altered. It has been seen that now, but not prior to the act under consideration, coincident with or in any event within 90 days after the sale, the judgment creditor, if the sale, did not produce enough to satisfy his judgment in full, must, or otherwise automatically lose the unpaid balance of his judgment, submit to the court an issue of whether the land sold had a "reasonable market value" equal to or in excess of his judgment and ask for a deficiency judgment accordingly. Thus a judgment holder must, whether he buys or a stranger buys, whether the land be sold with or without appraisement, suffer the risk of a further diminution of his judgment if the court is later of the opinion that the land sold for less than its reasonable market value or lose his judgment altogether. It is significant in this respect that no burden is placed on the judgment debtor, but the burden is placed upon the judgment creditor to defend the status of his judgment which had theretofore been rendered by a court of competent jurisdiction. It is significant that this must be done in addition to submitting to the court the issue of the confirmation of the judgment upon equitable grounds, and in this instance the majority opinion makes no reference to the fact that Hill first objected to the confirmation of this sale upon the ground that the amount for which it sold was inadequate, but later withdrew the objection and permitted the sale for the amount shown by the record to be confirmed without objection. In my opinion the conclusion is inescapable that this works a definite and drastic change in the remedy that existed at the time these parties contracted and is in violation of the Constitution of Oklahoma, sec. 15, art. II.
Prior to the opinion of the Supreme Court of the United States in the Gelfert Case, supra, the rule was contrary to the majority opinion and in conformity with the views herein, which in turn were based upon an unbroken line of decisions by the Supreme Court of the United States, Bronson v. Kinzie, 1 How. 311, 11 L. Ed. 143; McCracken v. Hayward, 2 How. 608, 11 L. Ed. 397; Barnitz v. Beverly, 163 U.S. 118, 41 L. Ed. 93, and many other cases. In addition there was general unanimity of view among the state courts, as can be seen from Adams v. Spillyards, 187 Ark. 641, 61 S.W.2d 686; Langever v. Miller,124 Tex. 80, 76 S.W.2d 1025, 96 A. L. R. 836, and the annotation following at page 853; the annotation in 108 A. L. R. 891; the annotation in 115 A. L. R. 435; Kresos v. White,47 Ariz. 175, 54 P.2d 800; First National Bank v. Jaffee,239 Ala. 567, 196 So. 103; Alert B.  L. Ass'n v. Bechtold, 120 N.J.L. 397, *Page 315 199 A. 734; Shallcross v. North Branch, etc., Ass'n, 123 Pa. 593, 187 A. 819; and Federal Land Bank v. Garrison, 185 S.C. 255, 193 S.E. 308. In considering the correctness of the prior rule I think it is significant that the Appellate Court of New York was of the opinion, when the Gelfert Case was before it, that the New York act violated the Federal Constitution (there apparently is no such provision in the New York State Constitution). National City Bank v. Gelfert, 284 N.Y. 13, 29 N.E.2d 449, 130 A. L. R. 1472.
The Supreme Court of the United States in its decision in the Gelfert Case disposed of the earlier decisions of that court, which were obviously contrary to the rule then being adopted, by saying:
"Those cases, however, have been confined to the special circumstances there involved . . . We cannot permit the broad language which those earlier decisions employed to force Legislatures to be blind to the lessons which another century has taught."
My reading of the cases thus evaded does not disclose any special circumstances of a more limited or precise nature than those involved herein, and consequently I cannot find in broad language generalities which say that the problems and conditions then confronted differed from those of this century.
The opinion apparently acts on the assumption that every mortgage involves a loan of money, without taking into consideration that in many instances it involves the consideration for the purchase price and many other considerations which the Legislature has not seen fit to distinguish among in the act under consideration.
The adoption by this court of the changed rule announced by the Federal Supreme Court entirely ignores our own State Constitution, which in this instance is as complete and efficacious protection for the constitutional rights of the parties as the Federal Constitution. The Supreme Court of Ohio, in Direct Plumbing Co. v. City of Dayton, 138 Ohio St. 540,38 N.E.2d 70, 137 A. L. R. 1058, in reaching the conclusion that a city ordinance offended the Bill of Rights of the Ohio Constitution, when it was clear from the decisions of the Supreme Court of the United States that such an ordinance did not offend the parallel provisions of the Federal Constitution, said that, while Ohio's Bill of Rights coincided with the Federal Bill of Rights, nevertheless, if the Ohio courts felt that those rights were not being safeguarded by the interpretation of the Federal Constitution. ". . . it is well to remember that Ohio is a sovereign state and that the fundamental guaranties of the Ohio Bill of Rights have undiminished vitality." I think that language is applicable to this situation and firmly believe that it was the intention of the people of Oklahoma, in adopting its own Bill of Rights, to exercise its independent sovereignty, as in this case it may do.
Because the act under consideration materially alters the contractual rights of the parties as they existed at the time they contracted, I think it is unconstitutional and ought to be so declared.
I am authorized to say that Justices OSBORN and WELCH concur in these views.